          Case 3:19-cv-00530-SI        Document 1         Filed 04/10/19    Page 1 of 10




Jon Weiner
jweiner@nw-attorneys.com
1415 Commercial St. SE
Salem, OR 97302
Tel: (503) 399-7001
Fax: (503) 399-0745
Of Attorneys for Plaintiffs




                       IN THE UNITED STATES DISTRICT COURT


                              FOR THE DISTRICT OF OREGON

                                            Portland Division


CORY KREHBIEL, ROBERT GLASS,                                    Case No.   3:19-cv-530-
COETY HAILI, and GLEN VANDERYACHT,

                              Plaintiffs,                             COMPLAINT
                v.                                              Claims for violation of the
                                                                Overtime Compensation and
                                                                Minimum Wage provisions of the
                                                                Fair Labor Standards Act (FLSA)
                                                                (29 USC §§ 206, 207, 216(b), et
HD2, LLC, an Oregon Limited Liability Company,                  seq.); State law claims for Unpaid
                                                                Overtime and Minimum Wages,
                              Defendant.                        and Failure to Pay Wages Due and
                                                                Owing upon Termination of
                                                                Employment (ORS 652.140,
                                                                ORS 652.150, ORS 652.200, ORS
                                                                653.025, ORS 653.055, ORS
                                                                653.261, et seq.)



                                                                (Demand for Jury Trial)

Plaintiff alleges:

Page 1 of 10 – Complaint
                                    Law Office of Jon Weiner
                                     1415 Commercial St SE
                                        Salem, OR 97302
          Case 3:19-cv-00530-SI        Document 1       Filed 04/10/19     Page 2 of 10




                                 PRELIMINARY STATEMENT
                                                 1.
       Plaintiffs Coety Haili, Cory Krehbiel, Glen Vanderyacht, and Robert Glass (collectively

“Plaintiffs”), assert claims for wage and hour violations, including overtime compensation and

minimum wage violations, under the Fair Labor Standards Act (hereinafter referred to as

“FLSA”), 29 U.S.C. §§ 207, 216(b), et al. Plaintiffs also assert claims for wage and hour

violations, including overtime compensation and minimum wage violations, and failure to timely

pay wages due and owing upon termination of employment violations, under state law, ORS

652.140, ORS 652.150, ORS 653.261, et al. Plaintiffs demand a jury trial. The allegations set

forth below apply to “all times relevant” without regard to whether those allegations are set forth

in the present or past tense.

                                         JURISDICTION

                                                2.

       This court has jurisdiction over the subject matter of this civil action pursuant to 28

U.S.C. § 1331, which gives district courts original jurisdiction over civil actions arising under the

Constitution, laws or treaties of the United States. This Court has supplemental jurisdiction over

Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367. Plaintiffs’ state law claims are so

closely related to their federal law claims that they form part of the same case or controversy

under Article III of the United States Constitution.

//

//

//

Page 2 of 10 – Complaint
                                    Law Office of Jon Weiner
                                     1415 Commercial St SE
                                        Salem, OR 97302
          Case 3:19-cv-00530-SI       Document 1       Filed 04/10/19     Page 3 of 10




                                             VENUE

                                                 3.

       Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391 because the events giving

rise to this complaint occurred substantially in Yamhill County, Oregon. Plaintiffs reside

throughout the state of Oregon. HD2, LLC, (hereinafter referred to as “Defendant”) is an Oregon

limited liability company with its principal place of business located in Yamhill County, Oregon.

                                                4.

       At all times relevant, Defendant employed Plaintiffs as truck drivers, with its principle

business location in McMinnville, Oregon, and conducted regular, substantial, and sustained

business activity in the State of Oregon (and across State borders in Washington), including but

not limited to Yamhill County.

                                  FACTUAL ALLEGATIONS

                                               5.

       During the term of Plaintiffs’ employment with Defendant, all of their work was subject

to the requirements of the FLSA and Oregon’s state wage and hours laws. Plaintiffs were

engaged in commerce for purposes of the FLSA, and worked on or otherwise handled goods

moving in interstate commerce. Upon information and belief, Defendant enjoy gross annual

revenue in excess of $500,000.

//

//

Page 3 of 10 – Complaint
                                   Law Office of Jon Weiner
                                    1415 Commercial St SE
                                       Salem, OR 97302
          Case 3:19-cv-00530-SI         Document 1       Filed 04/10/19     Page 4 of 10




                                                 6.

       Plaintiff Robert Glass was employed as a truck driver by Defendant from approximately

December of 2016 until May of 2017. He worked approximately 50-60 hours a week and his

regular rate of pay was $20/hour.

       Plaintiff Cory Krehbiel was employed by Defendant for approximately 90 days in or

around July to October of 2017. He worked approximately 50-60 hours a week and his regular

rate of pay was $17/hour.

       Plaintiff Coety Haili was employed as a truck driver by Defendant from approximately

August to November of 2017. He worked approximately 50-60 hours a week and his regular rate

of pay was $17/hour.

       Plaintiff Glen Vanderyacht was employed as a truck driver by Defendant from

approximately June of 2016 to July of 2017. He worked approximately 50-60 hours a week and

his regular rate of pay was $19.50/hour.

                                                 7.

       Typically, at the beginning of each workday, plaintiffs would arrive at HD2’s

McMinnville facility to pick up their work trucks. From there, they would drive to a quarry to

load up with dirt or other materials. They would then drive to a job site, drop off their loads,

return to the quarry, and repeat the cycle throughout the day. After dropping off their loads at the

day’s last job they would return their trucks to McMinnville and depart home from there.

//



Page 4 of 10 – Complaint
                                     Law Office of Jon Weiner
                                      1415 Commercial St SE
                                         Salem, OR 97302
          Case 3:19-cv-00530-SI        Document 1       Filed 04/10/19      Page 5 of 10




                                                  8.

       Plaintiffs were not compensated for the time it took to prepare the trucks and drive from

the McMinnville facility to the first quarry. Similarly, they were not paid for the time it took to

drive back to McMinnville at the end of the day. Because quarry and job site locations often

varied, the precise time of uncompensated labor also varied. However, plaintiffs estimate that

their unpaid compensation amounted to approximately 2 hours per day. Defendant was aware

that its employees were not being compensated for their start-of-the-day and end-of-the day

activities, but maintained it was not required to compensate Plaintiffs for that time.

                           FIRST CLAIM – VIOLATIONS OF FLSA

                      (Count 1 – Failure to Pay Overtime Compensation)

                                                 9.

       Plaintiffs incorporate and realleges paragraphs 1 through 5 by this reference. Pursuant to

29 U.S.C. § 207, “no employer shall employ any of his employees who in any workweek is

engaged in commerce or in the production of goods for commerce, or is employed in an

enterprise engaged in commerce or the production of goods for commerce, for a workweek

longer than forty hours unless such employee receives compensation for his employment in

excess of the hours above specified at a rate not less than one and one-half times the regular rate

at which he is employed.” Defendant willfully violated these provisions when it failed to

compensate Plaintiffs at a rate not less than one and one-half times the regular rate of pay for

hours worked in excess of 40 hours per workweek.

                                                10.

Page 5 of 10 – Complaint
                                    Law Office of Jon Weiner
                                     1415 Commercial St SE
                                        Salem, OR 97302
           Case 3:19-cv-00530-SI        Document 1        Filed 04/10/19   Page 6 of 10




         Pursuant to 29 U.S.C. § 207, Plaintiffs are entitled to overtime compensation for the

overtime hours worked for which he has not been compensated, in an amount to be determined at

trial. Pursuant to 29 U.S.C. § 216(b), Plaintiffs are also entitled to an equal amount in liquidated

damages in addition to reasonable attorney fees and costs, each in an amount to be determined at

trial.

                           (Count 2 – Failure to Pay Minimum Wages)

                                                 11.

         Plaintiffs incorporate and reallege paragraphs 1 through 10 by this reference. Pursuant to

29 U.S.C. § 206, “Every employer shall pay to each of his employees who in any workweek is

engaged in commerce or in the production of goods for commerce, or is employed in an

enterprise engaged in commerce or in the production of goods for commerce, wages at the

following rates: . . . not less than” $7.25 per hour effective 2009. Defendant willfully violated

this provision when it failed to pay Plaintiffs at least minimum wage for all hours worked.

                                                 12.

         Pursuant to 29 U.S.C. § 206, Plaintiffs are entitled to compensation for their unpaid

minimum wages, in an amount to be determined at trial. Pursuant to 29 USC § 216(b), Plaintiffs

are also entitled to an equal amount in liquidated damages in addition to reasonable attorney fees

and costs, each in an amount to be determined at trial.

         SECOND CLAIM – VIOLATIONS OF STATE WAGE AND HOUR LAWS

                       (Count 1 – Failure to Pay Overtime Compensation)



Page 6 of 10 – Complaint
                                     Law Office of Jon Weiner
                                      1415 Commercial St SE
                                         Salem, OR 97302
            Case 3:19-cv-00530-SI      Document 1       Filed 04/10/19     Page 7 of 10




                                                13.

       Plaintiffs incorporate and reallege paragraphs 1 through 12 by this reference. Pursuant to

ORS 653.055: “Any employer who pays an employee less than the wages to which the employee

is entitled under ORS 653.010 to 653.261 is liable to the employee affected: (a) For the full

amount of the wages, less any amount actually paid to the employee by the employer; and (b)

For civil penalties provided in ORS 652.150.” Pursuant to ORS 653.261 and OAR 839-020-

0030, “all work performed in excess of forty (40) hours per week must be paid for at the rate of

not less than one and one-half times the regular rate of pay when computed without benefits of

commissions, overrides, spiffs, bonuses, tips or similar benefits pursuant to ORS 653.261(1).”

Defendant willfully violated these provisions when it failed to compensate Plaintiffs at a rate not

less than one and one-half times the regular rate of pay for hours worked in excess of 40 hours

per week.

                                               14.

       Pursuant to ORS 653.261 and OAR 839-020-0030, Plaintiffs are entitled to compensation

for unpaid overtime, in an amount to be determined at trial. Pursuant to ORS 653.055 and ORS

652.150, they are also entitled to reasonable attorney fees and costs.

                           (Count 2 – Failure to Pay Minimum Wages)

                                              15.

       Plaintiffs incorporate and reallege paragraphs 1 through 14 by this reference. Pursuant to

ORS 653.055: “Any employer who pays an employee less than the wages to which the employee

is entitled under ORS 653.010 to 653.261 is liable to the employee affected: (a) For the full

Page 7 of 10 – Complaint
                                    Law Office of Jon Weiner
                                     1415 Commercial St SE
                                        Salem, OR 97302
          Case 3:19-cv-00530-SI        Document 1       Filed 04/10/19    Page 8 of 10




amount of the wages, less any amount actually paid to the employee by the employer; and (b)

For civil penalties provided in ORS 652.150.” Pursuant to ORS 653.025, “for each hour of work

time that the employee is gainfully employed, no employer shall employ or agree to employ any

employee at wages computed at a rate lower than . . .[f]or calendar years after 2003, a rate

adjusted for inflation.” Oregon minimum wage in 2015 was at the rate of $9.25 per hour, and

beginning July 1, 2016, increased to the rate of $9.75 per hour. Defendant willfully violated

these provisions when it failed to pay Plaintiffs minimum wage for all hours worked.

                                                16.

       Pursuant to ORS 653.025 and 653.055, Plaintiffs are entitled to compensation for unpaid

minimum wages, in an amount to be determined at trial. Pursuant to ORS 653.055(4) and ORS

652.200, they are also entitled to reasonable attorney fees and costs.

            (Count 3 – Failure to Pay Wages Upon Termination of Employment)

                                                17.

       Plaintiffs incorporate and reallege paragraphs 1 through 16 by this reference. Pursuant to

ORS 652.140, an employee is entitled to all wages unpaid and owing at termination of

employment. Pursuant to ORS 652.150, an employee is entitled to payment of those wages and

up to 30 days’ penalty wages in addition to reasonable attorney fees and costs (penalty wages

being defined as eight hours pay for each day that wages remain unpaid, subject to a cap of 30

days’ penalty wages).

//

//
Page 8 of 10 – Complaint
                                    Law Office of Jon Weiner
                                     1415 Commercial St SE
                                        Salem, OR 97302
          Case 3:19-cv-00530-SI          Document 1    Filed 04/10/19    Page 9 of 10




                                               18.

       At the time of the termination of their employment with Defendant, Plaintiffs were owed

unpaid overtime and minimum wage compensation under the FLSA and state wage and hour

laws. That compensation was not timely paid upon termination of their employment as required

under ORS 652.140 and ORS 652.150.

                                              19.

       Pursuant to ORS 652.140 and ORS 652.150, Plaintiffs are entitled to payment of unpaid

overtime compensation, unpaid minimum wages, and 30 days’ penalty wages, all in an amount

to be determined at trial. Pursuant to ORS 652.150 and ORS 652.200, Plaintiffs are also entitled

to reasonable costs and attorney fees.

       WHEREFORE, Plaintiffs demand the following on their claims for relief:

 1. First Claim for Relief –

     A. Count 1 – For each individual Plaintiff, unpaid overtime compensation and liquidated

         damages in an amount to be determined at the time of trial, in addition to reasonable

         attorney fees and costs pursuant to 29 U.S.C. § 216(b).

     B. Count 2 – For each individual Plaintiff, unpaid minimum wage compensation and

         liquidated damages in an amount to be determined at the time of trial, in addition to

         reasonable attorney fees and costs pursuant to 29 U.S.C. §216(b).

 2. Second Claim for Relief –

     A. Count 1 – For each individual Plaintiff, unpaid overtime wages and penalty wages, in

         an amount to be determined at trial, as well as any equitable relief deemed appropriate


Page 9 of 10 – Complaint
                                    Law Office of Jon Weiner
                                     1415 Commercial St SE
                                        Salem, OR 97302
        Case 3:19-cv-00530-SI         Document 1     Filed 04/10/19     Page 10 of 10




        by the court, in addition to reasonable attorney fees and costs pursuant to ORS

        653.055(1), (2) and (4); ORS 652.200; ORS 652.140; and ORS 652.150.

     B. Count 2 – For each individual Plaintiff, unpaid minimum wage compensation, and

        penalty wages, in an amount to be determined at trial, as well as any equitable relief

        deemed appropriate by the court, in addition to reasonable attorney fees and costs

        pursuant to ORS 652.200, ORS 652.140, and ORS 652.150.

     C. Count 3 – For each individual Plaintiff, unpaid minimum wage and overtime

        compensation, and penalty wages, in an amount to be determined at trial, as well as any

        equitable relief deemed appropriate by the court, in addition to reasonable attorney fees

        and costs pursuant to ORS 652.200, ORS 652.140 and ORS 652.150.

DATED this 10th day of April, 2019.

                                                           /s/ Jon Weiner
                                                           Jon Weiner, OSB # 993944
                                                           1415 Commercial Street SE
                                                           Salem, OR 97302
                                                           Tel: (503) 399-7001
                                                           Fax: (503) 399-0745
                                                           Of Attorneys for Plaintiffs




Page 10 of 10 – Complaint
                                  Law Office of Jon Weiner
                                   1415 Commercial St SE
                                      Salem, OR 97302
